ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule l:20-3(g) (4) and Rule 1:20-11, seeking the immediate temporary suspension of MICHAEL L. RESNICK of LONG VALLEY, who was admitted to the bar of this State in 1988, and good cause appearing;
It is ORDERED, MICHAEL L. RESNICK is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that MICHAEL L. RESNICK be restrained and enjoined from practicing law during the period of his suspension; and it is further
*592ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by MICHAEL L. RES-NICK pursuant to Rule 1:21-6 shall be restrained from disbursement expect on application to this Court for good cause shown, pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State; and it is further
ORDERED that MICHAEL L. RESNICK comply with Rule 1:20-20 dealing with suspended attorneys.